Citation Nr: 1112357	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  08-20 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for degenerative disc disease of the lumbar spine with narrowing of disc space and marginal spur formation, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, R. L.


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975, from December 1981 to August 1990, from November 2001 to March 2002, and from March 2003 to March 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that increased the evaluation in effect for degenerative disc disease of the lumbar spine with narrowing of disc space and marginal spur formation to 20 percent effective April 12, 2007.  

In November 2010, a Travel Board hearing before the undersigned Acting Veterans Law Judge was held at the RO.  A transcript of that hearing is of record.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim.

During the May 2007 and February 2009 VA examinations, the Veteran denied having any numbness, paresthesias, or leg or foot weakness.

VA outpatient treatment records dating since the February 2009 VA examination indicate that the Veteran has reported that his low back pain had become progressively worse and that he experienced pain radiating to the left lower extremity in additional to bilateral foot pain.  The treatment records also reflect that the Veteran has been assessed to have intervertebral disc syndrome (IVDS) and idiopathic neuropathy of the feet bilaterally due to IVDS.  

Further, during the November 2010 Travel Board hearing before the undersigned Acting Veterans Law Judge, the Veteran indicated that he was being sent by his doctor to a nerve specialist because it appeared that bones may be pressing against a nerve.  He also related that he experiences numbness, tingling, and burning in his legs, and that he felt these symptoms in his left leg during the hearing.  Additionally, the Veteran testified that his service-connected degenerative disc disease of the lumbar spine with narrowing of disc space and marginal spur formation has recently become worse.  The Veteran's spouse also testified that the Veteran's condition had deteriorated during their marriage, and had particularly become worse in the previous year. 

Thus, the medical and lay evidence suggests that the Veteran may have a neurological problem related to his service connected degenerative disc disease of the lumbar spine with narrowing of disc space and marginal spur formation.  However, it does not appear that nerve conduction studies have been accomplished, nor is the evidence sufficient to determine whether any neurological complaints associated with his service connected back condition could be evaluated separately.  Thus, the Board finds that a VA neurological examination is needed to evaluate this claim.

Additionally, as noted above, the Veteran testified that subsequent to the hearing before the undersigned, he was being referred to a nerve specialist through VA.  On remand, the RO/Appeals Management Center (AMC) should seek to secure any records of such treatment.  Ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  Obtain relevant VA treatment records dating since October 2010 from the Beckley VA Medical Center (VAMC), including the reports of any neurological evaluations.

2.  The Veteran should be afforded a VA neurological examination by a physician.  If possible, this examination should be scheduled at the Beckley VAMC.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted, including nerve conduction studies or other objective tests to determine whether the Veteran suffers from neurological disability in his lower extremities.  If the examiner determines that such tests are unnecessary, the examiner should provide an explanation as to why such tests are unnecessary to provide the requested opinions.

Following a thorough neurological examination of the lower extremities, the examiner should provide the diagnosis for any neurological disability found in either lower extremity.  The examiner should indicate whether any diagnosed neurological disability in the lower extremities is related to the Veteran's service connected degenerative disc disease of the lumbar spine with narrowing of disc space and marginal spur formation.  A rationale for the conclusions reached should be provided.

3.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
N. Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


